DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 11, 13, 15-20 are still at issue and are present for examination. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed EPO 141172551.5 on 6/16/2016. It is noted, however, that applicant has not filed a certified copy of the EPO 141172551.5  application as required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Applicants filing of information disclosures, paper no. 2, filed 4/5/2021, 5/3/2021, 8/23/2021 and 1/14/2022 is acknowledged.  Those references considered have been initialed.
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, 15-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 (claims 13, 15-20  dependent from) is indefinite in the recitation “metal care agent” because it is unclear as to exactly what applicants consider to be included in the phrase.  While applicants specification at paragraph [0073] states that a "metal care agent” may be selected from a number of agents, there is nothing to define or clarify what is encompassed by a metal care agent.   
Claim 17 and 18  recite the limitation "the hard surface" in claim 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11, 13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. US 8,153,412.
Chang et al. US 8,153,412 teach variants of Bacillus alpha amylases which exhibit improved enzymatic performance including increased washing/cleaning performance and their use in methods of cleaning, laundering and biofilm removal (column 31-32, 4.1 Laundry Detergent Compositions and Use).  Chang et al. teach detergent compositions comprising the variant Bacillus alpha amylases as well as additional enzyme components including deoxyribonuclease and additional enzymes.  Chang et  al. teach detergent compositions comprising the variant Bacillus alpha amylases as well as additional enzyme components including deoxyribonuclease and detergent builder or complexing agents such as silicates (Na silicates (Column 38, line 15-65).  Chang et al. teach methods of cleaning and rinsing a surface or an object, wherein the surface is a hard surface of dishware, comprising contacting the hard surface or object with a cleaning composition comprising the variant alpha amylase, additional enzymes such as a deoxyribonuclease and a silicate (metal care agent).  Chang et al. teach methods of using the above detergent composition for hand or machine laundry machines and for hand or machine dishwashing operations.
Thus claim(s) 11, 13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. US 8,153,412.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Chang et al. (US 8,153,412) and Burgess et al. WO 2011/098579.
Chang et al. US 8,153,412 teach variants of Bacillus alpha amylases which exhibit improved enzymatic performance including increased washing/cleaning performance and their use in methods of cleaning, laundering and biofilm removal.  Chang et  al. teach detergent compositions comprising the variant Bacillus alpha amylases as well as additional enzyme components including deoxyribonuclease and additional enzymes.  Chang et  al. teach detergent compositions comprising the variant Bacillus alpha amylases as well as additional enzyme components including deoxyribonuclease and detergent builder or complexing agents such as silicates (Na silicates (Column 38, line 15-65).  Chang et al. teach methods of cleaning and rinsing a surface or an object, wherein the surface is a hard surface of dishware, comprising contacting the hard surface or object with a cleaning composition comprising the variant alpha amylase, additional enzymes such as a deoxyribonuclease and a silicate (metal care agent).  Chang et al. teach methods of using the above detergent composition for hand or machine laundry machines and for hand or machine dishwashing operations.
Burgess et al. teach a number of pharmaceutical or anti-biofouling compositions for disrupting a biofilm or preventing biofilm formation.  Burgess et al. teach bacterial deoxyribonuclease compounds and methods of use of said compounds for biofilm disruption and prevention.  Burgess et al. teach pharmaceutical and anti-biofouling compositions comprising deoxyribonucleases and methods for the disruption of biofilm and prevention of biofilm on surfaces.  Burgess et al. teach that microorganisms generally live attached to surfaces by extracellular substances including biopolymers and macromolecules.  Burgess et al. also teach that such biofilms can have as a component, DNA and that nucleases can be used to disrupt biofilms.  Burgess et al. teach bacterial deoxyribonuclease compounds and methods of use of said compounds for biofilm disruption and.  Burgess et al. teach detergent or surface cleaning compositions comprising deoxyribonuclease of microbial origin and magnesium stearate (paragraph [0085], page 15), citric acid or sodium carbonate, enzyme inhibitors (paragraph [0031], page 6).
One of skill in the art before the effective filing date of the claimed invention would have been motivated to add the DNase of Burgess et al. to the detergent composition of Chang et al., as a means of supplementing the biofilm removal ability of the composition taught by Chang et al. and use these supplemented detergent compositions in methods of cleaning, removing biofilm from a hard surface of dishware as taught by Chang et al.   The expectation of success is high based upon the high level of skill in the art as exemplified by both Burgess et al. and Chang et al. who each teach similar compositions and methods of use for biofilm removal.
Thus claims 11, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Chang et al. (US 8,153,412) and Burgess et al. WO 2011/098579.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11, 13, 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13, 16-24 of copending Application No. 17/227,771 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 11, 13, 15-20 drawn to a cleaning method for preventing, reducing and/or removing a biofilm from an item comprising contacting the item to a detergent composition comprising a polypeptide having DNase activity and a metal care agent, wherein the item is dishware or an interior surface of a dishwasher or washing machine are anticipated by 10-13, 16-24 of copending Application No. 17/227,771 drawn to a method for preventing or reducing redeposition of soil on an item during a subsequent cleaning or laundering process, comprising: a) contacting an item with a liquid solution comprising a polypeptide having DNase activity; and b) optionally rinsing the item, wherein the item is a textile or a hard surface.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Remarks
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
10/7/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652